Title: I believe that this is at least one of /r/legaladvice's Valued Contributors at work......
Question:
Answer #1: Cool of you to post this.  I don't know the person who posted it to /r/videos last night, but that was crazy fun right up to the point where the whole thread with over 2,000 upvotes disappeared from Reddit, LOL.  Apparently, the mods considered this "Political," which I think is weird.  I think it's educational.  I think the comments got political, which is going to happen in 100% of big threads 4 days before a national election, but that thread didn't even have any election garbage in it at all.

I sound whiney...we were so close to being on the front page, the little kid in me feels robbed, HA!!!

Thanks again...I'm not an egomaniac - I legitimately think this law needs to be changed, and mass exposure is the best chance it has.  We hate having to explain the Draconian nature of this issue to people AFTER they get arrested.  Hell, I've got kids.  I asked one of them what he thought the penalty would be for a single pot brownie.  He assumed it would be like having a joint.  That's terrible.  The law shouldn't be a "gotcha'"

I should post in /r/legaladvice more.  I enjoyed it, and it's good in my line of work to keep the old brain sharp with odd, everyday questions.  But I was never considered a valued contributor in /r/legaladvice.  I just typed a lot!